Supertex, Inc. News Release FOR IMMEDIATE RELEASE Corporate Headquarters: Dr. Henry C. Pao President & CEO 408/222-8888 Supertex Reports Second Fiscal Quarter Results Sunnyvale, CA (October 21, 2008) - Supertex, Inc. (NASDAQ GS: SUPX) today reported financial results for the second fiscal quarter ended September 27, 2008. Net sales for the second fiscal quarter were $23,453,000, a 3% increase compared to the prior quarter of $22,751,000 and a 6% increase compared to $22,029,000 for the same quarter last year. On a GAAP basis, net income in the second fiscal quarter was $4,549,000, or $0.35 per diluted share, as compared with $4,440,000 or $0.34 per diluted share in the prior fiscal quarter, and $4,501,000 or $0.32 per diluted share in the same fiscal quarter of the prior fiscal year. For the first six months ended September 27, 2008, net sales were $46,204,000 compared to $42,791,000 for the same period of the prior fiscal year, and on a GAAP basis, net income was $8,989,000, or $0.70 per diluted share, as compared with $8,974,000, or $0.64 per diluted share, in the same period of the prior fiscal year. Non-GAAP earnings per diluted share for the second fiscal quarter were $0.40, excluding pre-tax employee stock-based compensation of $676,000, compared with $0.39 in the prior quarter, excluding pre-tax employee-stock based compensation of $668,000, and $0.35 in the same quarter of the prior fiscal year, excluding pretax employee-stock based compensation of $504,000. For the six months ended September 27, 2008, non-GAAP net income per diluted share was $0.80, excluding pre-tax employee stock-based compensation of $1,344,000, as compared to $0.72 for the same period of the prior fiscal year, excluding pre-tax employee stock-based compensation of $1,160,000. “I am pleased to report a second quarter of sequential sales growth despite the weakening global economic conditions,” commented Dr. Henry C. Pao, President and CEO. “We have benefited from our diverse markets.Medical product shipments continued to run at a record pace. Imaging product sales recovered from the prior quarter as inventories at hubs and distributors were reduced.Our industrial product shipments were very strong.However, LED and Telecom driver shipments declined, although we expect them to recover in the coming quarters.” Dr. Pao added, “Gross margin increased to 57% from 56% in the prior fiscal quarter, and operating expense was flat sequentially. Our operating margin improved sequentially to 24% from 22%.
